Defendant’s claim regarding the sufficiency of the plea allocution is unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v De Santis, 108 AD2d 821; People v Mattocks, 100 AD2d 944). Moreover, reversal is not warranted in the interest of justice because the record establishes that defendant knowingly and voluntarily pleaded guilty (see, People v Harris, 61 NY2d 9; People v Carrisquello, 106 AD2d 513). Nor do we perceive any basis for concluding that the sentence, which was the product of a negotiated plea, requires modification in the interest of justice (see, People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.